DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 11-13, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brannstrom (US 2016/0377437).

With respect to claim 1, Brannstrom discloses a system [Fig. 2], comprising: 
an inertial measurement unit [Fig. 2; 206]; 
a lidar sensor [Fig. 2; 207] & [Par. 0056]; and 
one or more processors [Fig. 1; 100] configured to perform operations comprising: 
receive data from the lidar sensor (characterized in second computation unit obtaining data from external sensor) [Par. 0086]; 
determine movement data based on the data received from the lidar sensor [Par. 0025] & [Par. 0052] (second computation unit provides accurate measurements due to that the data is from the external sensors) & (second computation unit computes a trajectory of the vehicle in global coordinates from which a computed, speed, a computed acceleration can be computed); 

determine, based on the movement data (from second computation unit) and the data received from the inertial measurement unit (from first computation unit), one or more calibration factors (characterized by error parameters) for the inertial measurement unit (characterized in correcting an error parameter of at least the IMU based on comparison of output from first and second computation units) [Par. 0009 & 0012 & 0030]; and 
apply the one or more calibration factors to a measurement received from the inertial measurement unit [Par. 0012 & Par. 0029-0030 & 0047] (use error parameters to correct the IMU output data).

With respect to claim 2, Brannstrom discloses wherein: 
the movement data comprises a first translational acceleration measurement [Par. 0052] (second computation unit can compute acceleration); and 
determining, based on the movement data and the data received from the inertial measurement unit, one or more calibration factors for the inertial measurement unit comprises calculating, based on the first translational acceleration measurement, a bias for a second translational acceleration measurement received from the inertial measurement unit [Par .00012 & 0030]. (By comparing these reference estimates with similar estimates provided by the IMU, error parameters of the IMU, such as any bias and scale error terms) (An error parameter of at least the IMU is corrected…Alternatively and/or additionally, the measured speed, measured acceleration and/or the measured yaw rate can be corrected)

With respect to claim 11, Brannstrom discloses wherein applying the one or more calibration factors to the measurement received from the inertial measurement unit comprises: 
identifying the measurement from data received from the inertial measurement unit [Par. 0085]; 
calculating a calibrated measurement based on the one or more calibration factors and the measurement [Par. 008]; and 
substituting the calibrated measurement for future uses of the measurement [Par. 0088] (used at a time T2 later than the identified measurement at time T1).

With respect to claim 12, Brannstrom one or more computer-readable non-transitory storage media embodying software that is operable when executed to cause one or more processors to perform operations [Par. 0067] comprising: 
receive data from the lidar sensor (characterized in second computation unit obtaining data from external sensor) [Par. 0086]; 
determine movement data based on the data received from the lidar sensor [Par. 0025] & [Par. 0052] (second computation unit provides accurate measurements due to that the data is from the external sensors) & (second computation unit computes a trajectory of the vehicle in global coordinates from which a computed, speed, a computed acceleration can be computed); 
receive data from the inertial measurement unit (characterized in first computation unit obtaining data from IMU) [Par. 0011]; 
determine, based on the movement data (from second computation unit) and the data received from the inertial measurement unit (from first computation unit), one or more calibration factors (characterized by error parameters) for the inertial measurement unit (characterized in correcting an error parameter of at least the IMU based on comparison of output from first and second computation units) [Par. 0009 & 0012 & 0030]; and 
apply the one or more calibration factors to a measurement received from the inertial measurement unit [Par. 0012 & Par. 0029-0030 & 0047] (use error parameters to correct the IMU output data).

With respect to claim 13, claim 13 recites similar limitations to those of claim 2; therefore, claim 13 is rejected for the same reasons stated above with respect to claim 2.

With respect to claim 17, Brannstrom a method [Par. 0066] & [Fig. 4] comprising, by a computing system [Par. 0076] & [Fig. 1], comprising: 
receiving data from the lidar sensor (characterized in second computation unit obtaining data from external sensor) [Par. 0086]; 
determining movement data based on the data received from the lidar sensor [Par. 0025] & [Par. 0052] (second computation unit provides accurate measurements due to that the data is from the external sensors) & (second computation unit computes a trajectory of the vehicle in global coordinates from which a computed, speed, a computed acceleration can be computed); 
receiving data from the inertial measurement unit (characterized in first computation unit obtaining data from IMU) [Par. 0011]; 
determining, based on the movement data (from second computation unit) and the data received from the inertial measurement unit (from first computation unit), one or more calibration factors (characterized by error parameters) for the inertial measurement unit (characterized in correcting an error parameter of at least the IMU based on comparison of output from first and second computation units) [Par. 0009 & 0012 & 0030]; and 


With respect to claim 18, claim 183 recites similar limitations to those of claim 2; therefore, claim 18 is rejected for the same reasons stated above with respect to claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brannstrom (US 2016/0377437) in view of Gorshechnikov et al. (US 20160082597) and Singh et al. (US 10151588).

With respect to claim 4, Brannstrom discloses wherein the lidar sensor and inertial measurement units are associated with a vehicle [Fig. 2] & [Par. 0090].
Brannstrom fails to disclose wherein determining, based on the movement data and the data received from the inertial measurement unit, one or more calibration factors for the inertial measurement unit comprises: 
determining, based on the movement data, that the vehicle is stationary; and 
determining, based on data received from the inertial measurement unit, a translational bias detected by the inertial measurement unit.

Gorshechnikov teaches about system s and methods for combining different sensory inputs to correct each other and compensate for weakness [Par. 0004] that can be used to reliably track vehicle position [Par. 0049], and in particular teaches about different sources of error including that static bias can be reduced by recalibrating the IMU between runs while vehicle is stationary [Par. 0065].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Brannstrom with Gorshechnikov to further include while the vehicle is stationary, determining, based on data received from the inertial measurement unit, a translational bias detected by the inertial measurement unit motivated by a desire to use of a known technique to improve similar devices(methods products) in the same way (KSR), and improve the accuracy of the IMU by performing additional recalibration during times when the vehicle is stationary to reduce instances of static bias (see Gorshechnikov [Par. 00065]). (Examiner understands translational bias is be bias along the x-axis, y-axis, z-axis of the IMU, which would be present as static bias (i.e. along the z-axis due to gravity))
Gorshechnikov, however, fails to specifically disclose determining, based on the movement data, that the vehicle is stationary.
Singh teaches about determining position, velocity and orientation in real-time by combining different sensor data including visual odometry and/or an inertial measurement unit [Col 1; ln 33-43] and further teaches about determining, based on the movement data (i.e. data from lidar), that the vehicle is stationary [Col 4; ln 22-33] (“outputs from lidar could also be used to determine if the vehicle is stationary”)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Brannstrom in view of Gorshechnikov with Singh to include using movement data determined from the lidar to determine that the vehicle is stationary motivated 

With respect to claim 15, claim 15 recites similar limitations to those of claim 4; therefore, claim 15 is rejected for the same reasons stated above with respect to claim 4.

With respect to claim 20, claim 20 recites similar limitations to those of claim 4; therefore, claim 20 is rejected for the same reasons stated above with respect to claim 4.

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brannstrom (US 2016/0377437) in view of Gist, IV et al. (US 20200142426) and Le Scouarnec et al. (US 20150006074).

With respect to claim 5, Brannstrom fails to disclose wherein: 
the lidar sensor and inertial measurement unit are included in a shared housing of a movement measurement unit; and 
the inertial measurement unit is coupled with the lidar sensor such that the lidar sensor and inertial measurement unit rotate together.
Brannstrom does teach that it is possible to place the lidar sensor and inertial measurement unit in different positions as desired [Par. 0090].
Gist discloses an embodiment having a movement measurement unit wherein a lidar sensor and inertial measurement unit are included in a shared housing [Fig. 1; 102] & [Fig. 2].

It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Brannstrom with both Gist and Le Scouarnec to further implement the arrangement of both the lidar sensor and inertial measurement unit as included in a shared housing of a movement measurement unit, and coupled together so that they rotate together motivated by a desire combining prior art elements according to known methods to yield predictable results (KSR) that allow for easy implementation in an efficient manner on various kinds of vehicles (see Gist [Par. 0005]). 

With respect to claim 16, claim 16 recites similar limitations to those of claim 5; therefore, claim 16 is rejected for the same reasons stated above with respect to claim 5.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brannstrom (US 2016/0377437) in view of Gist, IV et al. (US 20200142426) and Le Scouarnec et al. (US 20150006074) as applied to claim 5 above, and further in view of Guo (US 2017/0023665).

With respect to claim 6, Brannstrom, Gist, and Le Scouarnec fail to disclose an embodiment wherein the inertial measurement unit is mounted on top of the lidar sensor.
Gist does disclose wherein the IMU and lidar are integrated in a shared housing [Fig. 1] & [Fig. 2].


Guo discloses an integrative module comprising a lidar sensor and an inertial measurement unit and further teaches an embodiment where the inertial measurement unit is mounted on top of the lidar sensor [Par. 0025] (“Given that the Lidar sensor don't need to collect the data located above the Lidar, the present invention put the IMU on top of the Lidar sensor to complete the integrative design. Therefore, the integrative multi-sensor Lidar scanning system is more compact in structure, saving a lot of space”)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Brannstrom in view of Gist, and Le Scouarnec with Guo to provide an embodiment wherein the inertial measurement unit is mounted on top of the lidar sensor; and rotation of the inertial measurement unit and lidar sensor is driven by a shared motor motivated by a desire to optimize the integrated design to have a more compact structure and save space (see Guo [Par. 0025]).  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brannstrom (US 2016/0377437) in view of Sathyanarayana et al. (US 20180365533).

With respect to claim 8, Brannstrom fails to disclose wherein the inertial measurement unit and lidar sensor share a clock signal.
Sathyanarayana teaches about using a shared internal clock to temporally synchronize data from different streams including lidar and IMU [Par. 0015]. 
.

Allowable Subject Matter
Claims 3, 7, 9-10, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Claims 3, 14, and 19 distinguish over the closest available prior art Brannstrom (US 2016/0377437), Le Scouarnec et al. (US 20150006074). Gorshechnikov et al. (US 20160082597) and Singh et al. (US 10151588), either singularly or in combination, because the prior art fails to anticipate or render obvious the system of Claim 1, wherein: 
“the movement data comprises a first rotational rate measurement of the lidar sensor; and determining, based on the movement data and the data received from the inertial measurement unit, one or more calibration factors for the inertial measurement unit comprises calculating, based on the first rotational rate measurement, a scale factor for a second rotational rate measurement received from the inertial measurement unit” in combination with every other limitation as claimed and defined by the applicant. (see underlined for emphasis)


Claims 7 distinguish over the closest available prior art Brannstrom (US 2016/0377437), Le Scouarnec et al. (US 20150006074). Gorshechnikov et al. (US 20160082597) and Singh et al. (US 10151588), either singularly or in combination, because the prior art fails to anticipate or render obvious the system of Claim 5, wherein: 
“the lidar sensor comprises an optical encoder that measures a rotational rate of the lidar sensor; and 
determining, based on the movement data and the data received from the inertial measurement unit, one or more calibration factors for the inertial measurement unit comprises determining a scale factor between a first rotational rate received from the optical encoder of the lidar sensor and a second rotational rate received from the inertial measurement unit” in combination with every other limitation as claimed and defined by the applicant. (see underlined for emphasis) 
The claims distinguish over the prior for similar reasons discussed above with respect to claim 3 in regards to the use of rotational rate of the lidar sensor as part of the calibration technique.

Claims 9 and 10 distinguish over the closest available prior art Brannstrom (US 2016/0377437), Le Scouarnec et al. (US 20150006074). Gorshechnikov et al. (US 20160082597) and Singh et al. (US 
“determine, based on the movement data, that the lidar sensor is stationary (see 4); 
cause the inertial measurement unit to become coupled with the lidar sensor such that the lidar sensor and inertial measurement unit rotate together (see 5); and 
determine, based on movement data and data received from the inertial measurement unit, a scale factor for a rotational rate received from the inertial measurement unit” in combination with every other limitation as claimed and defined by the applicant. (see underlined for emphasis) 
In particular, while the prior art does provide some teaching about analysis of whether the vehicle is stationary, and an embodiment wherein the IMU and lidar are attached to each other, the prior art lacks any specific teaching or suggestion of performing operations that cause the IMU to become coupled with the lidar sensor, and then based on this coupling which allows the two to rotate together further determines, based on movement data and data received from the inertial measurement unit, a scale factor for a rotational rate received from the inertial measurement unit.  These limitations disclose a particular technique for how calibrate the inertial measurement unit that is based on actively coupling the lidar with the IMU when the lidar is stationary to determine a scale factor for a rotational rate that is not disclose by any of the prior art teachings.  Additionally, the claims distinguish over the prior for similar reasons discussed above with respect to claim 3 in regards to the use of rotational rate of the lidar sensor as part of the calibration technique.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198.  The examiner can normally be reached on Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERENCE E STIFTER JR/               Examiner, Art Unit 2865                                                                                                                                                                                         

/MOHAMMAD K ISLAM/               Primary Examiner, Art Unit 2864